Citation Nr: 1440352	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for low back pain.  

2.  Entitlement to a rating in excess of 10 percent for fracture 4th metacarpal, left hand. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  The record was also held open for 90 days until September 3, 2014 to allow for the Veteran to submit additional evidence. 

Additional records, including VA treatment records, were associated with the record after the issuance of the most recent supplemental statement (SSOC) of the case in April 2014.  In a June 2014 statement and at the Board hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of these records.  38 C.F.R. § 20.1304(c) (2013).   Moreover, in August 2014, the Veteran again submitted additional VA treatment records dated to July 2014 along with a waiver of AOJ consideration.  Id.   Therefore, the Board may properly consider such newly received evidence.  

However, additional VA treatment records dated to September 2014 were subsequently associated with the Veteran's record in conjunction with another claim.  AOJ consideration of these records has not been waived.  However, as these records do not address the severity of the Veteran's fracture 4th metacarpal of the left hand, they are not pertinent to the issue on appeal and, in turn, waiver of AOJ consideration is not necessary.  Moreover, as the Board is remanding the issue of entitlement to an increased rating for fracture 4th metacarpal of the left hand for further development, the AOJ will have the opportunity to consider these records on remand.

The issue of entitlement to service connection for a left thigh injury was also on appeal from the July 2009 rating decision.  However, a subsequent rating decision in April 2014 granted service connection for residuals of left thigh muscle injury, to include claim for left knee, and left thigh scar.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

As a final preliminary matter, the Board notes that this case has been processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) systems.   

The issue of entitlement to a rating in excess of 10 percent for fracture 4th metacarpal of the left hand is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in a June 2014 statement, which was confirmed at the June 2014 Board hearing, the Veteran withdrew his appeal pertaining to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for low back pain.    


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for low back pain have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a June 2014 statement, which was confirmed at the June 2014 Board hearing, the Veteran withdrew his appeal as to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for low back pain.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  


ORDER

The appeal pertaining to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for low back pain is dismissed.  


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issue on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim for a higher rating for his service-connected left fracture 4th metacarpal of the left hand, the record shows that he was last afforded a VA examination to evaluate the severity of this disability in February 2009, over five years ago.  Importantly, at the Board hearing, the Veteran described worsening symptoms.  In this regard, he now indicated problems with lifting and gripping objects, left wrist pain and limitation of motion, and numbness and tingling in his fingertips.  Importantly, the February 2009 VA examination did not address any left wrist or neurologic impairment.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected fracture 4th metacarpal, left hand.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, the Veteran has reported receiving continuous treatment at the VA Medical Center (VAMC) in Charleston, South Carolina, including treatment at the Beaufort VA Outpatient Clinic (VAOPC) located at the Beaufort Naval Hospital.  The most recent treatment records associated with the record date from September 2014.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from September 2014 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate all VA treatment records from the Charleston VAMC, including the Beaufort VAOPC, from September 2014 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After obtaining any outstanding records, the AOJ should arrange for the Veteran to be examined by an appropriate medical professional to assess the current nature and severity of fracture 4th metacarpal of the left hand. The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  

Based on review of the record, an interview with the Veteran, and an examination, the examiner should identify the nature and severity of all symptoms (and related impairment of function) associated with the Veteran's service-connected fracture 4th metacarpal of the left hand.  The examiner should elicit the Veteran's subjective complaints, report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  The examiner should specifically comment as to whether there are any functional limitations of the left wrist associated with the 4th metacarpal fracture, and whether the 4th metacarpal fracture results in neurologic impairment.

A rationale should be provided for any opinion offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to specifically include all evidence received since the April 2014 SSOC.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


